Exhibit 10.12
[Date]
[Name]
[Address]
Dear [Name]:
     The Board considers the operation of the Subsidiary to be of critical
importance to the Parent Company and therefore the establishment and maintenance
of a sound and vital management team of the Subsidiary is essential to
protecting and enhancing the best interests of the Parent Company and its
stockholders. In this connection, the Board recognizes that the possibility of a
Change in Control of the Parent Company may arise and that such possibility and
the uncertainty and questions which such transaction may raise among key
management personnel of the Subsidiary and its subsidiaries could result in the
departure or distraction of such management personnel to the detriment of the
Parent Company and its stockholders.
     Accordingly, the Board has determined that appropriate actions should be
taken to minimize the risk that Subsidiary management will depart prior to a
Change in Control of the Parent Company, thereby leaving the Subsidiary without
adequate management personnel during such a critical period, and to reinforce
and encourage the continued attention and dedication of key members of
Subsidiary’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control of the Parent
Company. In particular, the Board believes it important, should the Parent
Company or its stockholders receive a proposal for transfer of control of the
Parent Company that you be able to continue your management responsibilities
without being influenced by the uncertainties of your own personal situation.
     The Board recognizes that continuance of your position with the Subsidiary
involves a substantial commitment to the Parent Company in terms of your
personal life and professional career and the possibility of foregoing present
and future career opportunities, for which the Parent Company receives
substantial benefits. Therefore, to induce you to remain in the employ of the
Subsidiary, this Agreement, which has been approved by the Board, sets forth the
benefits which the Parent Company agrees will be provided to you in the event
your employment with the Subsidiary or its successor is terminated in connection
with a Change in Control of the Parent Company under the circumstances described
below.
     It is intended that the payments and benefits provided under this Agreement
will be exempt from the requirements of Section 409A of the Code by reason of
the separation pay exception under Treas. Reg. § 1.409A-1(b)(9) or the short
term deferral exception under Treas. Reg. § 1.409A-1(b)(4) and this Agreement
will be construed and administered in a manner that is consistent with and gives
effect to such intention.

 



--------------------------------------------------------------------------------



 



1. Definitions. The following terms will have the meaning set forth below unless
the context clearly requires otherwise. Terms defined elsewhere in this
Agreement will have the same meaning throughout this Agreement.
(a) “Affiliate” means with respect to any Person (within the meaning of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) shall mean
any other Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person.
(b) “Agreement” means this letter agreement as amended, extended or renewed from
time to time in accordance with its terms.
(c) “Base Pay” means your annual base salary from the Subsidiary at the rate in
effect immediately prior to a Change in Control or at the time Notice of
Termination is given, whichever is greater. Base Pay includes only regular cash
salary and is determined before any reduction for deferrals pursuant to any
nonqualified deferred compensation plan or arrangement, qualified cash or
deferred arrangement or cafeteria plan.
(d) “Benefit Plan” means any
(i) employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended;
(ii) cafeteria plan described in Code Section 125;
(iii) plan, policy or practice providing for paid vacation, other paid time off
or short- or long-term profit sharing, bonus or incentive payments; or
(iv) stock option, stock purchase, restricted stock, phantom stock, stock
appreciation right or other equity-based compensation plan that is sponsored,
maintained or contributed to by the Parent Company for the benefit of employees
(and/or their families and dependents) generally or you (and/or your family and
dependents) in particular, including, without limitation, any of the Stock
Incentive Plans.
(e) “Bonus Plan Payment” means the full amount of the annual target bonus
payment which is payable by the Subsidiary to you pursuant to the Parent
Company’s company-wide bonus plan or equivalent plan of the Successor, based on
the assumption that all of the annual performance milestones will have been
satisfied at target for such year.
(f) “Board” means the board of directors of the Parent Company. On and after the
date of a Change in Control, any duty of the Board in connection with this
Agreement is nondelegable and any attempt by the Board to delegate any such duty
is ineffective.
(g) “Cause” means: (i) your gross misconduct; (ii) your willful and continued
failure to perform substantially your duties with the Subsidiary (other than a
failure resulting from your incapacity due to bodily injury or physical or
mental illness) after a demand for substantial performance is delivered to you
by the chair of the Board which specifically identifies the manner in which you
have not substantially performed your duties and provides for a reasonable
period of time within which you may take corrective measures; or (iii) your
conviction (including a plea of nolo contendere) of willfully engaging in
illegal conduct constituting a felony or gross

2



--------------------------------------------------------------------------------



 



misdemeanor under federal or state law which is materially and demonstrably
injurious to the Subsidiary or which impairs your ability to perform
substantially your duties for the Subsidiary. An act or failure to act will be
considered “gross” or “willful” for this purpose only if done, or omitted to be
done, by you in bad faith and without reasonable belief that it was in, or not
opposed to, the best interests of the Subsidiary. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the
Subsidiary’s Board (or a committee thereof) or based upon the advice of counsel
for the Subsidiary will be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interests of the Subsidiary.
Notwithstanding the foregoing, you may not be terminated for Cause unless and
until there has been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of the conduct set forth above in clauses (i), (ii) or
(iii) of this definition and specifying the particulars thereof in detail.
(h) “Change in Control” means any of the following: (i) the sale, lease,
exchange or other transfer, directly or indirectly, of all or substantially all
of the assets of the Parent Company, in one transaction or in a series of
related transactions, to any Third Party; (ii) any Third Party, other than a
“bona fide underwriter,” is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
(x) representing 50% or more of the combined voting power of the Parent
Company’s outstanding securities ordinarily having the right to vote at
elections of directors, or (y) resulting in such Third Party becoming an
Affiliate of the Parent Company, including pursuant to a transaction described
in clause (iii) below; (iii) the consummation of any transaction or series of
transactions under which the Parent Company is merged or consolidated with any
other company, other than a merger or consolidation which would result in the
stockholders of the Parent Company immediately prior thereto continuing to own
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation; or (iv) the Continuity Directors cease for any reason to
constitute at least a majority the Board. For purposes of this Section 1(h), a
“Continuity Director” means an individual who, as of date of this Agreement, is
a member of the board of directors of the Parent Company, and any other
individual who becomes a director subsequent to the as of date of this Agreement
whose election, or nomination for election by the Parent Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Continuity Directors, but excluding for this purpose any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity other than the board of directors of the Parent Company. For
purposes of this Section 1(h), a “bona fide underwriter” means a Third Party
engaged in business as an underwriter of securities that acquires securities of
the Parent Company through such Third Party’s participation in good faith in a
firm commitment underwriting until the expiration of 40 days after the date of
such acquisition. For the avoidance of doubt, Change in Control does not include
any of the foregoing events occurring with respect to the Subsidiary, and this
Agreement is not intended to be interpreted to provide any benefits to you upon
a Change in Control of the Subsidiary.
(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

3



--------------------------------------------------------------------------------



 



(j) “Date of Termination” following a Change in Control (or prior to a Change in
Control if your termination was either a condition of the Change in Control or
was at the request or insistence of any Third Party relating the Change in
Control) means: (i) if your employment is to be terminated by you for Good
Reason, the date specified in the Notice of Termination which in no event may be
a date more than 15 days after the date on which Notice of Termination is given
unless the Subsidiary agrees in writing to a later date; (ii) if your employment
is to be terminated by the Subsidiary for Cause, the date specified in the
Notice of Termination; (iii) if your employment is terminated by reason of your
death, the date of your death; or (iv) if your employment is to be terminated by
the Subsidiary for any reason other than Cause or your death, the date specified
in the Notice of Termination, which in no event may be a date earlier than
15 days after the date on which a Notice of Termination is given, unless you
expressly agree in writing to an earlier date. In the case of termination by the
Subsidiary of your employment for Cause, then within the 30 days after your
receipt of the Notice of Termination, you may notify the Subsidiary that a
dispute exists concerning the termination, in which event the Date of
Termination will be the date set either by mutual written agreement of the
parties or by the judge or arbitrator in a proceeding as provided in Section 9
of this Agreement. In all cases, your termination of employment must constitute
a “separation from service” within the meaning of Section 409A of the Code.
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(l) “Good Reason” means:
(i) a material diminution in your authority, duties or responsibilities as in
effect immediately prior to the Change in Control;
(ii) a material diminution in your base compensation;
(iii) a material diminution in the authority, duties or responsibilities of the
supervisor to whom you report as in effect immediately prior to the Change in
Control;
(iv) a material change in the geographic location at which the Subsidiary
requires you to be based as compared to the location where you were based
immediately prior to the Change in Control; or
(v) any other action or inaction that constitutes a material breach by the
Subsidiary of any agreement under which you provide services to the Subsidiary.
An act or omission will constitute a “Good Reason” only if you give written
notice to the Subsidiary of the existence of such act or omission within 90 days
of its initial existence and the Subsidiary fails to cure the act or omission
within 30 days after the notification. Your termination of employment for Good
Reason as defined in this Section 1(l) will constitute Good Reason for all
purposes of this Agreement notwithstanding that you may also thereby be deemed
to have retired under any applicable retirement programs of the Subsidiary
and/or Parent Company.
(m) “Notice of Termination” means a written notice given on or after the date of
a Change in Control (unless your termination before the date of the Change in
Control was either a condition of the Change in Control or was at the request or
insistence of any Third Party related to the Change in Control) which indicates
the specific termination provision in this Agreement pursuant

4



--------------------------------------------------------------------------------



 



to which the notice is given. Any purported termination by the Subsidiary or by
you for Good Reason on or after the date of a Change in Control (or before the
date of a Change in Control if your termination was either a condition of the
Change in Control or was at the request or insistence of any Third Party related
to the Change in Control) must be communicated by written Notice of Termination
to be effective; provided, that your failure to provide Notice of Termination
will not limit any of your rights under this Agreement except to the extent the
Parent Company demonstrates that it suffered material actual damages by reason
of such failure.
(n) “Parent Company” means ev3 Inc., a Delaware corporation, and any Successor
or Affiliate of ev3 Inc.
(o) “Stock Incentive Plan” means (i) the ev3 LLC 2003 Incentive Plan, as
amended, (ii) the ev3 Inc. Second Amended and Restated 2005 Incentive Stock Plan
or (iii) any successor or additional stock option, stock award, or other
incentive plans of the Parent Company or Subsidiary.
(p) “Stock Award Agreements” means any of the non-statutory stock option
agreements, incentive stock options agreements, restricted stock awards,
restricted stock unit awards or other similar agreements you may have entered
into with the Parent Company pursuant to the Stock Incentive Plans or in the
absence of specific agreements, your individual certificates otherwise
representing such awards granted to you pursuant to the Stock Incentive Plans.
(q) “Subsidiary” means [ev3 Endovascular, Inc., a Delaware corporation/Micro
Therapeutics, Inc., a Delaware corporation/FoxHollow Technologies, Inc., a
Delaware corporation].
(r) “Successor” means any Third Party that succeeds to, or has the ability to
control (either immediately or with the passage of time), the Parent Company’s
or the Subsidiary’s, as applicable, business directly, by merger, consolidation
or other form of business combination, or indirectly, by purchase of the Parent
Company’s outstanding securities entitling the holder thereof to be allocated a
portion of the Parent Company’s net income, net loss or distributions or
purchases of the Subsidiary’s outstanding securities ordinarily having the right
to vote at the election of directors or all or substantially all of its assets
or otherwise.
(s) “Termination of Employment” means a termination of your employment
relationship with the Parent Company and all entities that would be treated as a
single employer with the Parent Company under Section 414(b) or (c) of the
Internal Revenue Code (a “409A Affiliate”), including the Subsidiary, or such
other change in your employment relationship with the Parent Company and all
409A Affiliates that would be considered a “separation from service” under
Section 409A of the Code. Your employment relationship will be treated as
remaining intact while you are on a military leave, a sick leave or other bona
fide leave of absence (pursuant to which there is a reasonable expectation that
you will return to perform services for the Parent Company or a 409A Affiliate)
but only if the period of such leave does not exceed six (6) months, or if
longer, so long as you retain a right to reemployment by the Parent Company or a
409A Affiliate under applicable statute or by contract, provided, however, a
twenty-nine (29) month period of absence may be substituted for such six (6)
month period of absence where your leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months and
such impairment causes you to be unable to perform the duties of your position
of employment or any substantially similar position of employment. In all cases,
your Termination of Employment

5



--------------------------------------------------------------------------------



 



must constitute a “separation from service” under Section 409A of the Code and
any “separation from service” under Section 409A of the Code shall be treated as
a Termination of Employment.
(t) “Third Party” means any Person, other than the Parent Company, any Affiliate
of the Parent Company, or any Benefit Plan(s) sponsored by the Parent Company or
an Affiliate.
2. Term of Agreement. This Agreement is effective immediately and will continue
in effect only so long as you remain employed by the Subsidiary or, if later,
until the date on which the Subsidiary’s obligations to you arising under this
Agreement have been satisfied in full. Notwithstanding the foregoing, this
Agreement shall terminate immediately in the event, prior to a Change in
Control, either the Subsidiary ceases to be an Affiliate of the Parent Company
or sells all or substantially all of its assets, in one or a series of related
transactions, to a Third Party.
3. Benefits upon a Change in Control.
(a) As of the date of a Change in Control, the Parent Company and the Subsidiary
will be jointly and severally responsible for paying to you all of the Base Pay
owed through such date and a pro rata portion of your Bonus Plan Payment based
upon the number of months in the current year which you have worked prior to the
date of the Change in Control, assuming for this Section 3(a) that you have
worked the full month of the month in which the Change in Control occurs.
(b) In addition to the payments under Section 3(a), you will be entitled to the
following if and only if (i) your Termination of Employment is by the Subsidiary
for any reason other than for Cause and other than your death, or by you for
Good Reason, and (ii) the Termination of Employment occurs either within the
period beginning on the date of a Change in Control and ending on the 24th month
anniversary date of the Change in Control or prior to a Change in Control if
your Termination of Employment was either a condition of the Change in Control
or was at the request or insistence of a Person related to the Change in
Control:
(i) Cash Payments. The Parent Company and the Subsidiary (and any Successor
thereto) will be jointly and severally responsible for making a lump sum payment
to you within 10 days after your Date of Termination equal to 12 months of your
then current Base Pay and the full amount of a Bonus Plan Payment for the next
12 months, determined by assuming for this purpose that such Bonus Plan Payment
amount is equal to your Bonus Plan Payment for the current year.
(ii) Group Health Plans. During the Continuation Period (as defined below), the
Parent Company and the Subsidiary (and any Successor thereto) will be jointly
and severally responsible for either (A) maintaining a group health plan(s)
which by its terms covers you (and your family members and those dependents
eligible to be covered during the 90 days immediately preceding a Change in
Control) under the same or similar terms as provided to you during the 90 days
immediately preceding such Change in Control, or (B) providing comparable
medical benefits pursuant to an alternative arrangement, such as an individual
medical insurance contract. The “Continuation Period” is the period beginning on
your Date of Termination, whether such date is at or prior to the Change in
Control as provided for in the definition of Change in Control or within
24 months thereafter, as the case may be, as provided for in Section 3(a) above,
and ending on the earlier of (A) the last day of the 18th month that begins
after your Date of Termination or (B) the date on which you first become
eligible to participate as an employee in a plan of

6



--------------------------------------------------------------------------------



 



another employer providing group health benefits to you and your eligible family
members and dependents. If you timely elect continued coverage under such group
health plan(s) pursuant to Section 4980B of the Internal Revenue Code of 1986
and Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended (“COBRA”), in accordance with ordinary plan practices,
for the Continuation Period, the Parent Company will reimburse you for a portion
of the amount you pay for such COBRA continuation coverage (or if COBRA coverage
is not available, such alternative medical coverage), so that you are paying the
amount you paid (or would have paid) for the same level of coverage prior to the
Change in Control. In order to receive reimbursements pursuant to this
Section 3(b)(ii), you must comply with any reimbursement policies and procedures
specified by the Parent Company.
To the extent you incur a tax liability (including foreign, federal, state and
local taxes) in connection with a benefit provided pursuant to this
Section 3(b)(ii) which you would not have incurred had you been an active
employee of the Parent Company participating in the Subsidiary, Parent Company
or Successor participating in the employer’s group health plan, you will receive
a payment in an amount equal to such tax liability plus an additional amount
sufficient to permit you to retain a net amount after all taxes equal to the
initial tax liability in connection with the benefit. The payment pursuant to
this paragraph will be made within ten (10) days after your remittal of a
written request for payment accompanied by a statement indicating the basis for
and amount of your tax liability, but in no event will the payment be made later
than December 31 of the calendar year next following the calendar year in which
the related taxes are remitted to the appropriate taxing authority.
(iii) Gross-Up Payments. Following a Change in Control, if the Parent Company’s
independent auditors determine that any payment or distribution by the Parent
Company and/or the Subsidiary to you (the “Payments”) will result in an excise
tax imposed by Code Section 4999 or any comparable state or local law, or any
interest or penalties with respect thereto, the Parent Company and the
Subsidiary (and any Successor thereto) will be responsible for making an
additional cash payment (a “Gross-Up Payment”) to you within 10 days after such
determination equal to an amount such that, after payment by you of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any excise tax, imposed upon the Gross-Up Payment, you would retain an
amount of the Gross-Up Payment equal to the excise tax imposed upon the
Payments. You will provide the Successor or the Parent Company with a written
certification that you will pay all taxes due on the Payments and the Gross-Up
Payment. The Gross-Up Payment will be made not later than the March 15 following
the calendar year in which the payment giving rise to the Gross-Up Payment is
received by you.
(iv) Outplacement Services. In the event any lump sum payments are made to you
pursuant to Section 3(b)(i), the Parent Company shall then provide you with up
to $20,000 of reasonable outplacement services actually incurred by you and
directly related to your termination of employment under Section 3(b)(i),
including outplacement consultant’s services, travel and hotel expense
reimbursements, office expense reimbursements or similar costs you incur in
seeking and obtaining new employment, the allocation of which among the
categories to be within your sole discretion, provided, however, such expenses
must be incurred by you and reimbursed hereunder no later than the December 31
of the second calendar year following the calendar year in which your

7



--------------------------------------------------------------------------------



 



Termination of Employment occurs. You will be required to provide receipts or
invoices for the costs and expenses incurred under this Section 3(b)(iv).
4. Treatment of Stock Options and Other Equity-Based Awards. In the event of a
Change in Control, the treatment of your outstanding stock options, restricted
stock, restricted stock units and other equity-based awards will be governed by
the Stock Incentive Plans under which such awards were granted and any
individual Stock Award Agreements representing and governing such awards.
5. Indemnification. Following a Change in Control, the Parent Company and the
Subsidiary shall be jointly and severally responsible for indemnifying and
advancing expenses to you to the full extent permitted by law for damages, costs
and expenses (including, without limitation, judgments, fines, penalties,
settlements and reasonable fees and expenses of your counsel) incurred by you as
a result of your service to or status as an officer and employee with the Parent
Company or the Subsidiary or any other corporation, employee benefit plan or
other entity with whom you served at the request of the Parent Company or the
Subsidiary prior to the Change in Control, provided that such damages, costs and
expenses did not arise as a result of your gross negligence or willful
misconduct. The indemnification under this Agreement shall be in addition to any
similar obligation of the Parent Company or the Subsidiary under any other
separate agreement, or under the Parent Company’s Certificate of Incorporation
or Bylaws or the Subsidiary’s Certificate of Incorporation or Bylaws, or as they
be amended from time to time, provided however, you may only be reimbursed or
recover once for any such damages, costs and expenses, from whatever source.
6. Successors. The Parent Company will seek to have any Successor to the Parent
Company, by agreement in form and substance satisfactory to you, assume and
assent to the fulfillment by such Successor of the Parent Company’s obligations
under this Agreement. A Successor has no rights, authority or power with respect
to this Agreement prior to a Change in Control.
7. Binding Agreement. This Agreement inures to the benefit of, and is
enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
die after a Change in Control while any amount would still be payable to you
under this Agreement, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.
8. Notices. For the purposes of this Agreement, notices and other communications
provided for in this Agreement must be in writing and will be deemed to have
been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid and
addressed to each party’s respective address set forth on the first page of this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance with these provisions, except that notice of
change of address will be effective only upon receipt.
9. Disputes. If you so elect, any dispute, controversy or claim arising under or
in connection with this Agreement will be heard and settled exclusively by
binding arbitration administered by the American Arbitration Association in
Minneapolis, Minnesota before a single arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, that you may seek specific performance in a court of
competent jurisdiction of your right to receive benefits until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. If any dispute, controversy or claim for
damages arising under or in connection with this Agreement is settled by
arbitration, the Parent Company and the Subsidiary will be jointly and severally

8



--------------------------------------------------------------------------------



 



responsible for paying, or if elected by you, reimbursing, all fees, costs and
expenses incurred by you related to such arbitration. If you do not elect
arbitration, you may pursue all available legal remedies. The Parent Company and
the Subsidiary will be jointly and severally responsible for paying, or if
elected by you, reimbursing you for, all fees, costs and expenses incurred by
you in connection with any actual, threatened or contemplated litigation
relating to this Agreement to which you are or reasonably expect to become a
party, whether or not initiated by you, if but only if you are successful in
recovering any benefit under this Agreement as a result of such legal action.
The parties agree that any litigation arising under or in connection with this
Agreement must be brought in a court of competent jurisdiction in the State of
Minnesota, and both parties hereby consent to the exclusive jurisdiction of said
courts for this purpose and agree not to assert that such courts are an
inconvenient forum. Neither the Parent Company nor the Subsidiary will assert in
any dispute or controversy with you arising under or in connection with this
Agreement your failure to exhaust administrative remedies.
10. Related Agreements. To the extent that any provision of any other Benefit
Plan or agreement between the Parent Company and you or the Subsidiary and you
limits, qualifies or is inconsistent with any provision of this Agreement, the
provision of this Agreement will control. Nothing in this Agreement prevents or
limits your continuing or future participation in, and rights under, any Benefit
Plan provided by the Parent Company or the Subsidiary and for which you may
qualify. Amounts which are vested benefits or to which you are otherwise
entitled under any Benefit Plan or other agreement with the Parent Company or
the Subsidiary at or subsequent to the Date of Termination will be payable in
accordance with the terms thereof. Furthermore, nothing in this Agreement will
prevent the Parent Company, the Subsidiary or the Successor to the Parent
Company or the Subsidiary from seeking enforcement of and damages arising under
any confidentiality, invention assignment or non-competition provision or breach
thereof contained in any other agreement with the Parent Company or the
Subsidiary or any Successor to the Parent Company or the Subsidiary.
11. No Employment or Service Contract. Nothing in this Agreement is intended to
provide you with any right to continue in the employ of the Subsidiary for any
period of specific duration or interfere with or otherwise restrict in any way
your rights or the rights of the Subsidiary, which rights are hereby expressly
reserved by each, to terminate your employment at any time for any reason or no
reason whatsoever, with or without cause.
12. Survival. The respective obligations of, and benefits afforded to, the
Parent Company, the Subsidiary and you which by their express terms or clear
intent survive termination of your employment with the Subsidiary or termination
of this Agreement, as the case may be, will survive termination of your
employment with the Subsidiary or termination of this Agreement, as the case may
be, and will remain in full force and effect according to their terms.
13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged other than in a writing signed by you, the Parent Company and the
Subsidiary. No waiver by any party to this Agreement at any time of any breach
by another party of any provision of this Agreement will be deemed a waiver of
any other provisions at the same or at any other time. This Agreement reflects
the final and complete agreement of the parties and supersedes all prior and
simultaneous agreements with respect to the subject matter hereof, including
without limitation any change in control or similar agreement between any past,
current or future Affiliate of the Parent Company or the Subsidiary and you.
This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware (without regard to the conflict of laws principles of any
jurisdiction). The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement.
This Agreement may be

9



--------------------------------------------------------------------------------



 



executed in several counterparts, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.
If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Parent Company the enclosed copy
of this letter which will then constitute our agreement on this subject.

                  Sincerely,    
 
                ev3 Inc.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                [ev3 Endovascular, Inc./Micro Therapeutics, Inc./
FoxHollow Technologies, Inc.]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Agreed to and Accepted as of this       day of
                         ,      :    
 
                          [Name of Employee]    

10